
	

114 HR 3419 IH: Support for Student Veterans with Families Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3419
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Ms. Titus (for herself, Mr. Takano, and Miss Rice of New York) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To authorize the Secretary of Veterans Affairs to make grants to eligible educational institutions
			 to provide child care services on campus.
	
	
 1.Short titleThis Act may be cited as the Support for Student Veterans with Families Act. 2.Department of Veterans Affairs grants to educational institutions for provision of child care services (a)In generalSubchapter II of chapter 36 of title 38, United States Code, is amended by adding at the end the following new section:
				
					3699.Grants to educational institutions for provision of child care services
 (a)In generalThe Secretary may make a grant to an eligible educational institution for the purpose of providing child care services on the campus of the educational institution to students enrolled in courses of education offered by the educational institution.
 (b)Eligible educational institutionTo be eligible for a grant under this section, an educational institution shall— (1)offer a course of education that is approved as provided in this chapter and chapters 34 and 35 of this title by the State approving agency where the educational institution is located; and
 (2)submit to the Secretary an application containing such information and assurances as the Secretary may require.
							(c)Use of funds
 (1)An educational institution that receives a grant under this section shall use the grant to— (A)establish or expand a child care center on the campus of the educational institution; or
 (B)pay the costs of providing child care services to students enrolled in courses of education offered by the educational institution at a child care center located on the campus of the educational institution.
 (2)The Secretary shall require, as a condition of a grant under this section, that the educational institution that receives the grant provides at least 75 percent of the new child care services funded by the grant to students who are veterans.
 (d)LimitationThe Secretary may not make more than 50 grants under this section for fiscal year 2016. (e)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting at the end of the items relating to subchapter II the following new item:
				
					
						3699. Grants to educational institutions for provision of child care services..
			
